Exhibit 99.1 The Bancorp, Inc. Reports Fourth Quarter and Fiscal 2014 Financial Results Wilmington, DE – January 29, 2015 – The Bancorp, Inc. ("Bancorp") (NASDAQ: TBBK), a financial holding company, today reported financial results for the fourth quarter and fiscal 2014. Bancorp reported a net loss from continuing operations of $537,000 for fourth quarter 2014 compared to net income of $4.8 million from continuing operations in fourth quarter 2013, and respective diluted loss per share of $0.01 and earnings per share of $0.12.Year to date net income from continuing operations was $8.8 million in 2014 compared to $14.2 million in 2013, and respective diluted earnings per share was $0.23 and $0.37.Pre tax loss from continuing operations amounted to $3.3 million for fourth quarter 2014, and reflected $3.9 million of Bank Secrecy Act (“BSA”) and look back consulting expenses. Income from continuing operations does not include any income which would result upon the reinvestment of the proceeds of the planned sale of approximately $900 million of commercial and residential loans in the Bank’s discontinued operations. Financial Highlights Continuing Operations: · 34% increase in net interest income to $15.8 million compared to $11.8 million in fourth quarter 2013. · 8% increase in prepaid card fees to $12.6 million compared to $11.7 million in fourth quarter 2013. · 27% increase in card processing and ACH fees to $1.4 million compared to $1.1 million in fourth quarter 2013. · Increases over prior year targeted loan balances:SBA 43%, SBLOC 44%, Leasing 11%. · Loans and CMBS loans held for sale in continuing operations totaled $1.1 billion at December 31, 2014. · Tax equivalent yield on earning assets increased to 2.58% compared to 2.20% in fourth quarter 2013. · Tier one capital to assets, tier one capital torisk assets and total capital to risk assets were 8.04%, 12.58% and 12.71%, compared to well capitalized minimums of 5%, 6% and 10%. Frank M. Mastrangelo, Bancorp’s Chief Executive Officer, said, “Fourth quarter results reflect both challenges and progress in transitioning the bank’s business. BSA related consulting expenses, investments in personnel, a volatile CMBS market, and an increase in our FDIC insurance assessment contributed to a loss for the quarter. In the fourth quarter, our FDIC insurance expense increased approximately $1 million over the prior quarter. While reductions in that expense are dependent upon future FDIC evaluations of the Bank, the BSA new hires and consulting expenses reflect our intense efforts toward satisfying all BSA regulatory requests. We believe we are making progress.Additionally, the fourth quarter was absent a previous contributor to earnings in gains on the sale of loans to secondary CMBS markets, due to volatility in these markets which the Bank had not previously experienced. The volatility has since subsided and we look forward to a return to the level of contribution in prior periods. For the year, gain on such sales still amounted to $12.5 million, net of the fourth quarter $926,000 loss.As a result of our greater emphasis on our targeted specialty lending, those segments have experienced substantial year over year growth as follows: SBA 43%,SBLOC (Security Backed Lines of Credit)44%and Leasing11%. Prior to year end and with the assistance of advisors,we sold a portion of the discontinued loan portfolio to an entity managed by an independent investor, which contributed $16 million to that entity. The loans had a principal balance of $267.6 million and had previously been marked to $213.5 million with an additional $3.9 million loss recognized upon the sale. The Bank retains a 49% interest in the purchaser and provided financing of two notes. The first was for $178.2 million of notes at 1.5% and the second was for $15.4 million of subordinate notes at 10% per year and both mature in December, 2024. We continue to work with intermediaries to sell our approximate $900 million discontinued loan portfolio so that sales proceeds may be reinvested in our continuing operations, including our targeted lending segments and investment securities. 1 Book value at December 31, 2014 amounted to $9.44 compared to $9.53 at December 31, 2013. The Bank remains well capitalized.” Financial Results Bancorp reported a net loss from continuing operations of $537,000 for fourth quarter 2014 compared to net income of $4.8 million from continuing operations in fourth quarter 2013, and respective diluted loss per share of $0.01 and earnings per share of $0.12.After discontinued operations, Bancorp reported net loss to common shareholders for the three months ended December 31, 2014 of $2.2 million, or loss per share of $0.06, based on 37,708,862weighted average shares outstanding, compared to net income available to common shareholders of $7.3 million, or diluted earnings per share of $0.19, based on 38,349,802 weighted average diluted shares outstanding, for the three months ended December 31, 2013. Conference Call Webcast You may access the LIVE webcast of Bancorp's Quarterly Earnings Conference Call at 8:30 AM EDT Friday, January 30, 2015 by clicking on the webcast link on Bancorp's homepage at www.thebancorp.com. Or, you may dial 866.318.8612, access code 14154902.You may listen to the replay of the webcast following the live call on Bancorp's investor relations website or telephonically until Friday, February 6, 2015 by dialing 888.286.8010, access code 63783831. About Bancorp The Bancorp, a leading provider of private-label banking and technology solutions for non-bank companies in the U.S., delivers a wide range of banking services to its customers, including the issuance of prepaid and debit cards, ACH payments, private label banking, healthcare accounts, and merchant payment processing. The Bancorp also engages in specialty lending, such as automobile-fleet leasing, the origination and sale of commercial real estate loans, Small Business Administration (“SBA”) lending andsecurity backed lines of credit. With operations in the U.S. and now in Europe, The Bancorp is dedicated to setting a new standard in financial services and payments innovation. Since its formation in 2000, The Bancorp has become the leading issuer of prepaid cards, a National Preferred SBA Lender, a top custodian of Health Savings Accounts, a top ACH Originator, and one of the nation’s largest credit card transaction acquirers. For more information please visitwww.thebancorp.com. Forward-Looking Statements Statements in this earnings release regarding The Bancorp, Inc.’s business which are not historical facts are "forward-looking statements" that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including but not limited to the words “may,” “believe,” “will,” “expect,” “look,” “anticipate,” “estimate,” “continue,” or similar words.For further discussion of the risks and uncertainties to which these forward-looking statements may be subject, see The Bancorp, Inc.’s filings with the SEC, including the “Risk Factors” sections of The Bancorp Inc.’s filings. These risks and uncertainties could cause actual results to differ materially from those projected in the forward-looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. The Bancorp, Inc. Contact Andres Viroslav 215-861-7990 aviroslav@thebancorp.com 2 The Bancorp, Inc. Financial highlights (unaudited) Three months ended Year ended December 31, December 31, (dollars in thousands except per share data) Condensed income statement Net interest income $ Provision for loan and lease losses ) Non-interest income Service fees on deposit accounts Card payment and ACH processing fees Prepaid card fees Gain (loss) on sale of loans ) Gain on sales of investment securities 85 Other than temporary impairment of investment securities - - - ) Leasing income Debit card income Affinity fees Other non-interest income Total non-interest income Non-interest expense Bank Secrecy Act and lookback consulting expenses - - Other non-interest expense Total non-interest expense Income (loss) from continuing operations before income tax expense ) Income tax expense (benefit) ) ) Net income (loss) from continuing operations ) Net income (loss) from discontinued operations, net of tax ) ) Net income (loss) available to common shareholders $ ) $ $ ) $ Net income (loss) per share from continuing operations - basic $ ) $ $ $ Net income (loss) per share from discontinued operations - basic $ ) $ $ ) $ Net income (loss) per share - basic $ ) $ $ ) $ Net income (loss) per share from continuing operations - diluted $ ) $ $ $ Net income (loss) per share from discontinued operations - diluted $ ) $ $ ) $ Net income (loss) per share - diluted $ ) $ $ ) $ Weighted average shares - basic Weighted average shares - diluted (a) a) For net income per share from continuing operations - diluted weighted averages shares total 38,329,744. 3 Balance sheet December 31, September 30, June 30, December 31, (dollars in thousands) Assets: Cash and cash equivalents Cash and due from banks $ Interest earning deposits at Federal Reserve Bank Securities sold under agreements to resell Total cash and cash equivalents Investment securities, available-for-sale, at fair value Investment securities, held-to-maturity Loans held for sale, at fair value Loans, net of deferred fees and costs Allowance for loan and lease losses ) Loans, net Federal Home Loan Bank & Atlantic Central Bankers Bank stock Premises and equipment, net Accrued interest receivable Intangible assets, net Other real estate owned - - - Deferred tax asset, net Investment in unconsolidated entity - - - Assets held for sale Other assets Total assets $ Liabilities: Deposits Demand and interest checking $ Savings and money market Time deposits - 24 24 Time deposits, $100,000 and over - - - Total deposits Securities sold under agreements to repurchase Subordinated debenture Liabilities held for sale Other liabilities Total liabilities $ Shareholders' equity: Common stock - authorized, 50,000,000 shares of $1.00 par value; 37,808,862 and 37,720,945 shares issued at December 31, 2014 and 2013, respectively Treasury stock (100,000 shares) Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ 4 Average balance sheet and net interest income Three months ended December 31, 2014 Three months ended December 31, 2013 (dollars in thousands) Average Average Average Average Assets: Balance Interest Rate Balance Interest Rate Interest-earning assets: Loans net of unearned fees and costs ** $ $ % $ $ % Leases - bank qualified* % % Investment securities-taxable % % Investment securities-nontaxable* % % Interest earning deposits at Federal Reserve Bank % % Federal funds sold/securities purchased under agreement to resell % % Net interest earning assets % % Allowance for loan and lease losses ) ) Assets held for sale % % Other assets $ $ Liabilities and Shareholders' Equity: Deposits: Demand and interest checking $ $ % $ $ % Savings and money market % % Total deposits % % Repurchase agreements 13 % 15 % Subordinated debt % % Total deposits and interest bearing liabilities % % Liabilities held for sale % % Other liabilities Total liabilities Shareholders' equity $ $ Net interest income on tax equivalent basis* $ $ Tax equivalent adjustment Net interest income $ $ Net interest margin * % % * Full taxable equivalent basis using a 35% statutory tax rate. ** Includes loans held for sale. 5 Average balance sheet and net interest income Year ended December 31, 2014 Year ended December 31, 2013 (dollars in thousands) Average Average Average Average Assets: Balance Interest Rate Balance Interest Rate Interest-earning assets: Loans net of unearned fees and costs ** $ $ % $ $ % Leases - bank qualified* % % Investment securities-taxable % % Investment securities-nontaxable* % % Interest earning deposits at Federal Reserve Bank % % Federal funds sold/securities purchased under agreement to resell % % Net interest-earning assets % % Allowance for loan and lease losses ) ) Assets held for sale % % Other assets $ $ Liabilities and Shareholders' Equity: Deposits: Demand and interest checking $ $ % $ $ % Savings and money market % % Total deposits % % Short-term borrowings 5 - % - - % Repurchase agreements 50 % 54 % Subordinated debt % % Total deposits and interest bearing liabilities % % Liabilities held for sale % % Other liabilities Total liabilities Shareholders' equity $ $ Net interest income on tax equivalent basis* Tax equivalent adjustment Net interest income $ $ Net interest margin * % % * Fully taxable equivalent basis using a 35% statutory tax rate ** Includes loans held for sale. 6 Allowance for loan and lease losses: Year ended December 31, December 31, (dollars in thousands) Balance in the allowance for loan and lease losses at beginning of period (1) $ $ Loans charged-off: SBA non real estate 44 Direct lease financing 30 SBLOC 3 - Other consumer loans Total Recoveries: SBA non real estate 12 - Direct lease financing 25 8 Other consumer loans 22 53 Total 59 61 Net charge-offs Provision charged to operations Balance in allowance for loan and lease losses at end of period $ $ Net charge-offs/average loans % % Net charge-offs/average assets % % (1) Excludes activity from assets held for sale Loan portfolio: December 31, September 30, June 30, December 31, (dollars in thousands) SBA non real estate $ SBA commercial mortgage SBA construction 51 Total SBA loans Direct lease financing SBLOC Other specialty lending 67 Other consumer loans Unamortized loan fees and costs Total loans, net of deferred loan fees and costs $ Small business lending portfolio: December 31, September 30, June 30, December 31, (dollars in thousands) SBA loans, net of deferred fees and costs SBA loans included in HFS Total SBA loans $ 7 Capital Ratios Tier 1 capital Tier 1 capital Total capital to average assets to risk-weighted assets to risk-weighted assets As of December 31, 2014 Bancorp 8.04% 12.58% 12.71% The Bancorp Bank 7.25% 11.67% 11.81% "Well capitalized" institution (under FDIC regulations) 5.00% 6.00% 10.00% As of December 31, 2013 Bancorp 8.58% 14.57% 15.83% The Bancorp Bank 6.72% 11.40% 12.66% "Well capitalized" institution (under FDIC regulations) 5.00% 6.00% 10.00% Three months ended Year ended December 31, December 31, Selected operating ratios: Return on average assets (annualized) nm % nm % Return on average equity (annualized) nm % nm % Net interest margin % Book value per share $ December 31, September 30, June 30, December 31, Asset quality ratios: Nonperforming loans to total loans (1) % Nonperforming assets to total assets (1) % Allowance for loan and lease losses to total loans % Nonaccrual loans $ Other real estate owned - - - Total nonperforming assets $ Loans 90 days past due still accruing interest $ (1) Nonperforming loan and asset ratios include nonaccrual loans and loans 90 days past due still accruing interest. Three months ended December 31, September 30, June 30, December 31, Gross dollar volume (GDV): Prepaid card GDV $ 8
